 In the Matter Of WOLFSHEIM & SACHS, INCandAMERICAN FEDERA-TION OF LABORCase No R-3859 -Decided July 9, 1942Jurisdiction:jeweliy box and display manufacturing industryInvestigation and Certification of Representatives:existence of question con-flicting claims of rival representatives, closed-shop contract entered into afterfiling of petitionheldno bai , date when strike called by rival organization be-gan, used to determine eligibility, whee closed-shop contract entered into withrival organization subsequent to settlement of stu ke and while proceeding waspending before the Board became effective as of the day when plant reopened,election necessaryUnitAppropriatefor CollectiveBargaining:all production and maintenance em-ployees at Company's two plants in Buffalo, New Yoik, including employees inthe shipping depaitment, but excluding office, clerical, and supervisory em-ployees, agreement as toMr. Adrian BlockandMr Isador Setel,of Buffalo, N Y , forthe CompanyMr Joseph A Pad'waybyMr. Herbert S Thatcher,ofWashington,D C, andMr Neal J Cunningham.,of Buffalo, N Y, for the A F.of LRothbard, Greens tone cC HarrisbyMr Samuel L Rothbard,ofNewark, N J ; andMr Hugh ThompsonandMr Frank Grasso,ofBuffalo, N Y, for the C I 0Mrs Augusta Spaulding,of counsel to the Boai dDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the American Federation of Labor,herein called the A F of L , alleging that a question affecting com-merce had arisen, conceiving the iepresentation of employees ofWolfsheim & Sachs, Inc, Buffalo, New York, heiein called the Com-pany, 'the National Labor Relations Boaid provided for an appropri-ate hearing upon due notice before Peter J. Crotty, Tllal Exam-inerSaid hearing was held at Buffalo, New York, on May 18, 1942.The Company, the A F of L, and United Paper, Novelty & ToyWorkeis, International Union, affiliated pith the Congiess of Indus-42 N L R B, No 52232 WOLFSHEIM & S)ACHS, INC233tiialOiganizations, herein called the C I O , appeared, partici-pSted, and were afforded full opportunity to be heaid, to examine,and cross-examine witnesses, and to introduce evidence bearing onthe iss aes.The Tnal Examiner's rulings made at the hearing aiefree from prejudicial error and are heiby affiimedOn June 8, 1942, the C I 0 filed a biief which the Board hasconsidered-Upon the entice iecord in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYWolfsheim & Sachs, Inc, is engaged in the manufacture of jewelryboxes and displays at two plants in Buffalo, New York.During theyear 1941, the Company used in its manufacture iaw materials val-ued in excess of $100,000, of which approximately 75 percent repre-sented shipments made to the Company's plants from points outsideNew York During the same peiiod, the Company manufacturedfinished pioducts valued in excess of $350,000, of which approxi-mately 85 percent was shipped from the plants to points outside NewYorkThe Company admits that it is engaged in commerce withinthe meaning of the National Labor Relations Act.IITHE ORGANIZATIONSINVOLVEDThe American Federation of Labor is a labor organization,admit-ting to membership employees of the Company.United Paper, Novelty& Toy Workers,Inteinational Union, is alabor organization affiliated with the Congress of Industrial Organ-izations,admittingto membeiship employees of the Company.HI THE QUESTION CONCERNING REPRESENTATIONJn February 1942 the C I 0 and the A F of L began organ-izing the Company's employeesAt that time there was an unaffili-ated labor organization in the plantOn March 9, 1942, the C. I. O.notified the Company that it represented a majority of its employeesand requested a baigaining conferenceThe Company refused to`bargain with the C I 0, alleging that there was at that time an-other labor oiganization in the plantOn March 30, at 4 p in, the C I 0 called a strike in oider toforce the unaffiliated oiganization out of existenceDuring the eve-ning of the same day, this organization called a meeting and votedto go into the A F of L On Maich 31, the C. 1 0 filed with the 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director a petition for investigation and certification ofrepi esentativesDuring the first week in April, representatives of the C I O , theA F of L. and the Company met in the Regional Director's officeto effect, if possible, a consent election agreementThe C I. O.refused to agree to a consent electionThe A. F of L theieuponfiled the petition in this proceedingAbout April 15, the C I O. made a settlement of its strike with theCompany, the Company consenting to submit to a pay-roll check ofC I 0 cards by a disinteiested third personOn Api it 22, theA F of L notified the Company that this proceeding was pendingbefore the Board and uiged the Company not to discuminate againstthe A F of L Upon the ceitified statement of a local priest that theC I 0 had submitted to him cai ds to indicate that it represented amajority of the Company's employees, the Company on April 27 en-teied into a closed-shop contract with the C I 0 , the provisions ofwhich weie made i etroactive to Apiil 17, 1942The C I 0 thenwithdrew its petition filed with the Regional Director, noted above.The C I 0 moves that the Board dismiss this proceeding, alleging-that there is no question concerning representation now before theBoard-The Company and the C I 0 urge that the C I O. demon-strated its majority (1) by closing the plant and (2) by the certifica-tion of the priest that it represented a majority of the Company'semployees at the time the contract was signed. It is clear that thecontract between the Company and the C I 0 was entered intoafter the petition was filed in this proceeding and that the claim ofthe A F of L to represent a substantial number of the Company'semployees was known to both contracting parties at the time the con-tract was signed.Under such circumstances, we find that the con-tract is no bar to a determination of representatives at this time 1A statement of the Regional Director introduced into evidence atthe hearing discloses that the A. F. of L. and the C. I O. each repre-sents a substantial number of employees in the appropriate unit.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Actr CfMatter of Commander-LarabeeMellongCompanyandLocal IndustrialUnion#1153,affiliatedwith theCongress of Industrial Organizations,41 N L R B 957,andMatter of The Adams(CWestlake CompanyandUnited Automobile,Aircraft andAgricultural Implement Workers of America,C 10, 37 N L R B 8292 The A F of Lsubmitted to the Regional Director 138 cards,of which 124 are datedinMarch 1942,11 in April 1942, and 3 are undatedAll such cards bear apparentlygenuine signatures of employees in the appropriate unitThe C I 0 submitted296 cards,of which 276bear apparently genuine signatures ofemployees in the appropriate unitOf these cards, 10 are dated in February 1942, 8 inMarch, 231 in April,4 In May, and 23 are undatedThere are about 350 employees in the appropriate unit WOLFSHEIM & S'ACHS, INC.-.235IV THE APPROPRIATE UNITWe find, in accordance with agreement of the parties, that all pro-duction and maintenance employees at the Company's two plants inBuffalo, New York, including employees in the shipping department,but excluding office, clerical, and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'V THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of employeesof the Company can best be resolved by an election by secret ballot.As noted above, on April 27, 1942, the Company and the C I 0entered into a closed-shop contract, retroactive to April 17, 1942, whenwe infer the plant reopened after the strike.The contract betweenthe Company and the C I O. requires that all employees at the plantbe members of the C I.0 and provides that all future employees, aftera 3-week trial period, must become members of the C I. 0Sincethis closed-shop contract was entered into while this proceeding waspending before the Board, and became effective as of the day when theplant reopened, we find that eligibility to vote in the election shouldbe determined by the pay-roll period immediately preceding March30, 1942, the day when the strike began.Those eligible to vote in the election shall be employees within theappropriate unit who were employed during the pay-roll period im-mediately preceding March 30, 1942, subject to the limitations andadditions set forth in our Direction of Election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWolfsheim &Sachs, Inc, Buffalo, New York, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employees9This is the unit covered in the present contract between the C 1 0 and the Company. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Company within the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelyprecedingMarch 30, 1942, including employees who did not workduring such pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by the American Federation of Labor or by UnitedPaper, Novelty & Toy Workers, International Union, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining, or by neither.